      Case 5:18-cv-00082-DCB-MTP Document 16 Filed 12/14/18 Page 1 of 2



                    IN THE UNITED STATED DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION




MESHEA RODGERS                                                              PLAINTIFF


VS.                                                CAUSE NO. 5:18-CV-82-DCB-MTP


MANAGEMENT & TRAINING
COPORATION                                                               DEFENDANT


                          NOTICE OF ENTRY OF APPEARANCE


       COMES NOW, Charles R. Mullins and enters this appearance on behalf of Plaintiff in

the above styled and numbered cause.

                                         Respectfully submitted,

                                         MESHEA RODGERS


                                   BY:    /s/ Charles R. Mullins    __________________
                                         CHARLES R. MULLINS



CHARLES R. MULLINS (MB# 9821)
COXWELL & ASSOCIATES, PLLC
Post Office Box 1337
Jackson, Mississippi 39215-1337
Telephone: (601) 948-1600
      Case 5:18-cv-00082-DCB-MTP Document 16 Filed 12/14/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       This is to certify that I, Charles R. Mullins, Attorney for Plaintiff, have this day served a

true and correct copy of the above and foregoing Notice of Entry of Appearance via the Court’s

electronic filing system.


       This the 14th day of December, 2018.




                                      BY:      /s/ Charles R. Mullins         __________________
                                              CHARLES R. MULLINS
